In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated January 13, 2006, as denied, with leave to renew, their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants’ cross motion for summary judgment dismissing the complaint was properly denied, with leave to renew. Under the facts of this case, discovery should first be completed (see CPLR 3212 [f]). Prudenti, EJ., Fisher, Lifson and Angiolillo, JJ., concur.